Exhibit 15.1 To Petróleo Brasileiro S.A.- Petrobras We are aware that our report dated August 3, 2012 on our review of interim financial information of Petróleo Brasileiro S.A. - Petrobras, for the six month period ended June 30, 2012 and included in the Company's quarterly report on Form 6-K for the quarter ended June 30, 2012 is incorporated by reference in its Registration Statement on Form F-3 dated December 12, 2009. /s/PricewaterhouseCoopers PricewaterhouseCoopers Auditores Independentes Rio de Janeiro - Brazil August 9, 2012 1 of 1
